Citation Nr: 0616400	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for arthritis, 
hypertrophic, S1-2, vertebrae, and lumbar spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for diabetes mellitus 
with early peripheral neuropathy.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder is not 
manifested by severe limitation of motion, forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; nor ankylosis.

2.  The veteran's diabetes mellitus, as well as his left and 
right knee disorders developed many years after his period of 
active service, and the preponderance of the evidence is 
against a finding that any of these disabilities are causally 
related to such service.

3.  The veteran's only service-connected disability is his 
low back disorder.

4.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected low back 
disorder renders him unable to secure or follow a 
substantially gainful occupation, so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
arthritis, hypertrophic, S1-2, vertebrae, and lumbar spine, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5235-5243 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

2.  Service connection is not warranted for the veteran's 
diabetes mellitus with early peripheral neuropathy, left knee 
disorder, nor his right knee disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).

3.  The criteria for the establishment of a TDIU are not met.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Here, the RO sent letters to the veteran in November 2001, 
which was clearly prior to the August 2002 rating decision 
that is the subject of this appeal.  Accordingly, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  Further, additional VCAA-compliant notification 
was provided to the veteran by a subsequent November 2004 
letter.  See Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006) [VCAA notice need not always be contained in a 
single communication.].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The November 2001 letters noted the 
veteran's increased rating and service connection claims, 
addressed the requirements for the establishment of service 
connection, and indicated that VA would request any relevant 
records identified by the veteran.  The Board acknowledges 
that neither of these letters discussed what was necessary to 
establish an increased rating for the low back, nor the 
requirements for a TDIU.  However, this deficiency was 
corrected by the subsequent November 2004 letter to the 
veteran.  For example, it was stated that VA needed evidence 
that the service-connected lumbar spine condition had 
increased in severity to evaluate the claim for increased 
compensation.  This letter also reiterated the requirements 
for a grant of service connection, and summarized the 
requirements for a TDIU.  The Board also notes that the 
veteran was provided with the specific schedular criteria for 
evaluating his service-connected low back disorder by the 
July 2003 SOC, as well as Supplemental SOCs (SSOCs) 
promulgated in December 2004 and November 2005.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In this regard, 
the Board notes that the November 2001 and November 2004 
letters informed the veteran that VA would request any 
relevant records he identified.  In addition, the November 
2004 letter informed the veteran that VA would assist him by 
providing a medical examination or getting a medical opinion 
"if we decide it's necessary to make a decision on your 
claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  One of the November 2001 letters 
indicated, in pertinent part,  that the veteran should 
identify any relevant non-VA medical treatment he had 
received, that Release of Information forms (VA Form 21-4142) 
were enclosed, and that he should complete these forms if he 
wanted VA to request such records.  Similarly, the November 
2004 letter stated that the veteran "must give us enough 
information about your records so that we can request them 
from the person or agency that has them."  Further, that 
letter informed the veteran that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
As noted in the preceding paragraph, the November 2004 letter 
informed the veteran he should give VA enough information 
about his records so they could be requested, and that it was 
his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency; i.e., this letter essentially 
informed the veteran that he should provide any evidence in 
his possession pertaining to the claim.  This letter also 
provided the veteran with an address in which to send the 
necessary evidence in which to support his claim.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the United 
States Court of Appeals for Veterans Claims (Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, elements (1) and (2), are not in dispute 
regarding any of the disabilities that are the subject of 
this appeal.  Further, element (3) is not in dispute for the 
low back claim, as service connection has already been 
established for this disability.  The degree of disability 
[element (4)] was addressed by the VCAA letters provided to 
the veteran.  He has not disputed the effective date [element 
(5)] regarding the increased rating assigned for his low back 
disorder.  Element (3) is in dispute regarding the diabetes 
and bilateral knee claims, and was addressed by the VCAA 
letters provided to the veteran.  For the reasons stated 
below the Board finds that service connection is not 
warranted for any of these disabilities.  Thus, elements (4) 
and (5), degree of disability and effective date, are 
rendered moot.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Moreover, he has 
actively participated in the processing of his claim, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Accordingly, there is no further duty to notify.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, and the reports of multiple VA examinations.  
The Board acknowledges that the veteran has reported that he 
is in receipt of disability benefits from the Social Security 
Administration (SSA), which is confirmed by a September 2002 
award letter which states that he was entitled to these 
benefits effective October 2001.  Although the RO requested 
records from the SSA, in December 2002 this agency responded 
that it could not send these records because after an 
exhaustive and comprehensive search, they were not able to 
locate the folder.  In a subsequent February 2006 Memorandum, 
it was noted that all procedures to obtain the veteran's SSA 
disability records had been correctly followed, that all 
efforts to obtain the needed information had been exhausted, 
and that further attempts were futile.  Based on these facts, 
the Memorandum concluded that the record was unavailable.

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a hearing is he so desired.  See 38 C.F.R. § 3.103 (2005).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Increased Rating

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2005).

Specific schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005), 
degenerative arthritis, substantiated by X-ray findings, is 
rated based on limitation of motion of the affected joint.

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for the evaluation of limitation of motion of the lumbar 
spine.  Under this Code, when the limitation of motion of the 
lumbar spine was slight, a 10 percent rating was provided.  
When the limitation of motion was moderate, a 20 percent 
rating was provided.  When the limitation of motion was 
severe, a rating of 40 percent was warranted.  38 C.F.R. 
§ 4.71a.

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, effective September 26, 2003, the 
most recent amendment to 38 C.F.R. § 4.71a (i.e., the "new" 
criteria) changed the Diagnostic Codes for spine disorders to 
5235 to 5243, and spine disorders are now rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Analysis

The Board acknowledges that the veteran's service-connected 
low back disorder is manifested by pain and resulting 
functional impairment, to include limitation of motion.  
Nevertheless, the Board finds that the veteran's service-
connected low back disorder is not of such severity as to 
warrant a rating in excess of 20 percent under either the 
"old" or "new" criteria for evaluating limitation of 
motion of the lumbar spine, even when taking into 
consideration his complaints of pain. 

Specifically, the veteran's low back is not manifest by 
severe limitation of motion, nor is forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  In 
addition, the combined range of motion of the veteran's 
thoracolumbar spine is greater than 120 degrees.  For 
example, on a February 2002 VA general medical examination, 
he was able to flex his low back to 65 degrees with aching 
pain, had right lateral bending from zero to 15 degrees, left 
lateral bending from zero to 10 degrees, and was unable to 
extend beyond the vertical.  There was no fatigability or 
incoordination noted during the examination.  There was also 
no palpable muscle spasm over the lumbar region.  On a 
subsequent July 2002 examination, he could flex the lumbar 
spine up to 80 degrees, and extend up to 5 to 10 degrees, 
with lateral flexion about 8 degrees bilaterally.  Finally, 
on a November 2003 VA spine examination he complained of 
reproduction of low back pain on 30 degrees of forward 
flexion and reached a maximum of 45 degrees on forward 
flexion.  In addition, extension was from zero to 10 degrees 
from the vertical; right lateral bending was from zero to 15 
degrees; left lateral bending was from zero to 20 degrees; 
and rotation was from zero to 30 degrees bilaterally 
(combined 135 degrees total motion).

The Board also notes that the low back disorder is not 
manifested by ankylosis.  No competent medical evidence is of 
record which diagnoses such a condition.  Moreover, although 
there is pain and limitation of motion, the record does not 
reflect that the lumbar spine is fixed in either a neutral 
position, nor is it fixed in flexion and/or extension.  Thus, 
the impairment is not analogous to favorable or unfavorable 
ankylosis under 38 C.F.R. § 4.71a.

The Board also concurs with the RO's determination that this 
disability does not warrant consideration of the criteria for 
evaluating intervertebral disc syndrome.  Prior to September 
23, 2002, such disabilities were evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which provided that a noncompensable (zero percent) rating 
was assigned when it postoperative, cured.  A 10 percent 
evaluation was assigned when it is mild.  Moderate symptoms 
with recurring attacks were assigned a 20 percent evaluation.  
Severe symptoms, with recurring attacks and intermittent 
relief were assigned a 40 percent evaluation.  Pronounced 
symptoms, that were persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief were assigned a 60 percent evaluation.  

Effective September 23, 2002, the Rating Schedule was revised 
to allow for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  Thereafter, the September 26, 
2003, revisions provided, in part, for Diagnostic Code 5243 
to embody the revised provisions of the former Diagnostic 
Code 5293 (for intervertebral disc syndrome). 

However, a review of the competent medical evidence does not 
reflect that the veteran has been diagnosed with 
intervertebral disc syndrome, nor was he service connected 
for such a disability.  Similarly, he was not diagnosed with 
nor service connected for lumbosacral strain, which was 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, prior to September 23, 2002.  
Thus, none of these Codes are applicable in the instant case.

DeLuca Considerations

In making the above determination, the Board was cognizant of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as 
the Court's holding in DeLuca, supra.  However, as detailed 
above, the Board acknowledged that the veteran's low back was 
manifested by pain and resulting functional impairment.  
Despite these subjective complaints, the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of back 
pain which would warrant a schedular rating in excess of the 
20 percent evaluation currently in effect.  Moreover, the 
Board notes that the veteran reported at the November 2003 VA 
spine examination that he had no specific flare-ups.  He also 
reported that he took ibuprofen which improved his back pain 
and reported no side effects.  



Service Connection

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).



Analysis

In the instant case, the competent medical evidence, to 
include a February 2002 VA general medical examination, 
confirms the veteran currently has diabetes mellitus, as well 
as mild degenerative changes, bilateral knees.  Thus, the 
requirement of current diagnoses of the claimed disabilities 
have been met.

With respect to the second requirement of evidence of in-
service incurrence or aggravation of a disease or injury, the 
veteran has asserted that he injured his knees during an in-
service motor vehicle accident in which he also initially 
injured his low back.  It does not appear that he has 
provided any specific contentions as to how his diabetes 
mellitus is related to his active service, and has 
acknowledged that it was first diagnosed in the mid-1990s, 
many years after his separation from service.

The veteran's service medical records confirm that he was 
involved in a motor vehicle accident in January 1967, and 
that it was determined to have occurred in the line of duty.  
However, the injuries noted at that time include a mild brain 
concussion; epistaxis, traumatic; and contusions, left 
posterior rib cage, scapula, and right thigh.  Subsequent 
records from February 1967 note complaints of back pain.  
There was no reference to knee problems as a result of this 
accident, nor anywhere in the service medical records.  In 
fact, his lower extremities were evaluated as normal on his 
November 1967 separation examination.  Moreover, he checked 
the box on the concurrent Report of Medical History to 
indicate he had not experienced "trick" or locked knee.  
There are also no findings of diabetes mellitus in the 
service medical records.

The Board also finds it significant that there were no 
complaints or findings indicative of knee problems and/or 
diabetes on an August 1968 VA medical examination.  In 
addition, on a February 1995 VA spine examination, it was 
noted that the veteran had low back pain but no leg pain, and 
denied any lower extremity weakness.

The first indication of the veteran's diabetes in the records 
assembled for the Board's review appears to be a statement 
dated in December 1994 in which he indicated that he 
currently had diabetes, among other medical conditions.  
Further, it appears he first indicated his bilateral knee 
problems on a July 2001 VA Form 21-526 (Application for 
Compensation or Pension).  However, the February 2002 VA 
general medical examination, which noted that the claims file 
was present, stated that he was diagnosed with diabetes 
mellitus in 1996.  Further, this examination also appears to 
be the first competent medical evidence of the bilateral knee 
disability.  In any event, the record reflects that there was 
no medical evidence of diabetes and/or knee problems during 
service or for many years later.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) ) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Thus, it does not appear that the second requirement for the 
establishment of service connection has been satisfied in 
this case.

The Board further notes that there is no competent medical 
opinion which links the veteran's diabetes mellitus, nor 
either of his current knee disorders to active service.  In 
short, the third requirement of medical nexus evidence has 
not been met in this case either.  Moreover, the February 
2002 VA general medical examination noted that he had a 
genetic predisposition to diabetes mellitus.  The examination 
also stated that the degenerative changes to the bilateral 
knees was aggravated by the veteran's morbid obesity.  
Similarly, a subsequent July 2002 examination concluded that 
the bilateral knee pain was most probably from degenerative 
changes secondary to weight.  As such, there is actually 
competent medical evidence against finding that these 
disabilities are related to the veteran's active service.

The Board acknowledges that diabetes mellitus is one of the 
chronic diseases which warrant service connection on a 
presumptive basis if present to a compensable degree within 
one year of active service.  See 38 C.F.R. §§ 3.307 and 
3.309(a).  However, as already noted, the veteran's diabetes 
was first diagnosed many years after service; it was not 
present to a compensable degree within the first post-service 
year.  Thus, service connection is not warranted on this 
basis.

Diabetes mellitus is also one presumptive conditions 
associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  The Board also notes that veteran who served in 
the Republic of Vietnam are presumed to have had such 
exposure.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005).  
While the veteran here had active service during the Vietnam 
War Era (see 38 C.F.R. § 3.2), the record does not reflect 
that the veteran was physically present in the Republic of 
Vietnam while on active duty, nor that he was otherwise 
exposed to herbicides while on active duty.  Thus, these 
presumptive provisions are inapplicable to the instant case.

TDIU

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2005).

Analysis

Here, the veteran's only service-connected disability is his 
low back disorder.  For the reasons stated above, the Board 
has determined that this disability warrants no more than a 
20 percent disability rating.  Thus, he does not meet the 
schedular standards for consideration of a TDIU under 38 
C.F.R. § 4.16(a) (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the veteran applied for vocational 
rehabilitation through VA in 2001.  However, records from 
program reflect that this claim was suspended and moved to 
discontinued status in January 2002 as he did not submit a 
Rehabilitation Needs Inventory as requested by initial 
correspondence in November 2001 nor did he respond to a 
subsequent follow-up letter in December 2001.

The Board notes that a VA Form 21-4192 [Request for 
Employment Information in Connection with Claim for 
Disability Benefits] dated in July 2002 from the veteran's 
former employer reflects that he was employed from September 
1999 to May 2001 as security, and that he worked 40 hours per 
week.  This Form also indicated that the veteran was not 
receiving nor was he entitled to receive, as a result of his 
employment, sick, retirement, or other benefits.  However, 
there was no indication as to whether any concession was made 
to the veteran in this employment by reason of age or 
disability, nor did the former employer indicate the reason 
for the termination of employment.

The veteran has also reported that he owns his own janitorial 
service, which is confirmed by tax returns he submitted to VA 
covering the tax years from 2000 to 2004.  In pertinent part, 
these returns indicate, beginning in at least the 2001 tax 
year, that the veteran has consistently had gross income from 
his business from $14,000, to $15,000+, with net income 
ranging from $3,000 to $6,000+.  Moreover, on the most recent 
VA examination in November 2003 the veteran reported that he 
continued to run his janitorial company, that he had 2 
employees, and that he denied loss of work in the past year 
due to his chronic low back pain.

In light of the foregoing, the Board concludes that the 
record indicates the veteran has had substantially gainful 
employment during the pendency of this appeal, to include 
through his own janitorial service.  As noted in the 
preceding paragraph, he derives net income from this 
business, has 2 employees, and reported in November 2003 that 
he had not lost time from work in the past year due to the 
service-connected disability.  Thus, to the extent the 
service-connected low back causes occupational impairment, 
the Board finds that it is adequately compensated by the 
current schedular rating of 20 percent; it does not present 
such an exceptional or unusual disability picture as to 
warrant consideration of a TDIU on an extraschedular basis.

Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
appellate claims, and that they must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an increased rating for arthritis, 
hypertrophic, S1-2, vertebrae, and lumbar spine, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to service connection for diabetes mellitus with 
early peripheral neuropathy is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to a TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


